DETAILED ACTION
Status of Claims
In the response filed February 15, 2022, Applicant amended claims 21, 24, 31, and 34.  Claims 1-20, 27, 37, 41, and 43 are previously canceled. Claims 21-26, 28-36, 38-40, 42, and 44 are pending in the current application.


Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-26, 28-36, 38-40, 42, and 44 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 21-26, 28-36, 38-40, 42, and 44 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method).
 Although claims 21-26, 28-36, 38-40, 42, and 44 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 21-26, 28-36, 38-40, 42, and 44 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 21 (representative of independent claim 31) recite:
determining, by the processor and based on the subscriber profile and the subscriber engagement profile, a subscriber response to the electronic message; 
producing, by the processor, subscriber response information about the subscriber response to the electronic message, the subscriber response information including a determination that more subscriber responses are likely to be received in response to sending the electronic message to one of the first domain address and the second domain address, than to the other of the first domain address and the second domain address;
The identified limitations recite determining a subscriber response to electronic message campaign via a communication channel based on a subscriber profile and engagement, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving, by a processor, the electronic message, the electronic message having a content; 
receiving, by the processor and from a database, a plurality of subscriber records, wherein each subscriber record includes 
a subscriber profile including profile information related to a plurality of subscriber domain addresses a subscriber uses to receive the electronic message, wherein the plurality of subscriber domain addresses include at least a first domain address type and a second domain address type, the first domain address type being a different domain address type than the second domain address type, wherein the domain address types are one of an e-mail account domain, a social media account domain and a mobile communication device account domain, and 
a subscriber engagement profile including subscriber information related to a type of communication device the subscriber uses to interact with the electronic message, and a type of acquisition source the subscriber uses to interact with the electronic message;
sending, by the processor and to a remote device, the subscriber response information, the remote device to send, via a computer network, the electronic message to a plurality of subscribers at subscriber domain addresses that are the one of the first domain address and the second domain address
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and sending electronic content and subscriber information. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and sending electronic content and subscriber information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 22-26, 28-30, 32-36, 38-40, 42, and 44, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims further recite the type of subscriber profile and engagement information such as existence of social media account (claims 22 and 32) and click rate (claims 24 and 34). 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 21 and 31: processors to execute receiving and sending electronic content and subscriber information). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 21-26, 28-36, 38-40, 42, and 44, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 22-26, 28-30, 32-36, 38-40, 42, and 44 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

Conclusion
                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621